Citation Nr: 1034895	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-28 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity associated with diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought.  

In August 2006, the Veteran, accompanied by his accredited 
representative and a friend, presented testimony at hearing at 
the RO.  A transcript of the hearing has been associated with the 
record.  

Though the RO had addressed service connection for PTSD, a claim 
for a specific psychiatric disability encompasses a claim in 
general for any psychiatric disorder. See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that claims for service connection 
specifically for a psychiatric disability of PTSD encompass 
claims for service connection for all psychiatric disabilities; 
an appellant generally is not competent to diagnose his mental 
condition, he is only competent to identify and explain the 
symptoms that he observes and experiences).

In a February 2007 rating decision the RO in part increased the 
disability rating for service-connected bilateral hearing loss, 
from zero to 10 percent effective August 9, 2006.  In March 2007 
the Veteran submitted a notice of disagreement initiating an 
appeal from the February 2007 rating decision as to the rating 
assigned.  Following the RO's August 2007 statement of the case 
on the matter, however, the Veteran did not submit a substantive 
appeal (VA Form 9) to perfect an appeal.  Thus, there is no 
appeal on that matter before the Board. 


FINDINGS OF FACT

1.  There is no competent evidence that an acquired psychiatric 
disorder is related to service or any incident therein or that 
the Veteran has a diagnosis of PTSD related to a verified 
stressor during service.

2.  There is no competent evidence that diabetes mellitus is 
related to service or any incident therein.

3.  There is no competent evidence that peripheral neuropathy of 
the right lower extremity is related to service or any incident 
therein; or was caused by or aggravated by a service-connected 
disability.

4.  There is no competent evidence that peripheral neuropathy of 
the left lower extremity is related to service or any incident 
therein; or was caused by or aggravated by a service-connected 
disability.
 

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was not 
incurred in or aggravated by active service, nor may a psychosis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.9, 4.125(a), 4.127 (2009).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  Peripheral neuropathy of the right lower extremity was not 
incurred in or aggravated during military service; is not 
proximately due to or the result of a service-connected disease 
or disability; and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).

4.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated during military service; is not 
proximately due to or the result of a service-connected disease 
or disability; and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
May 2004, October 2005, December 2005, August 2006, October 2006, 
June 2008, and March 2009.  These documents in combination 
provided notice of what part of that evidence is to be provided 
by the claimant, and notice of what part VA will attempt to 
obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claims for service connection on appeal.  
The RO has provided adequate notice of how effective dates are 
assigned.  The claims were subsequently readjudicated most 
recently in an August 2006 statement of the case.  To the extent 
the appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA.  

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an event, 
injury, or disease in service; (c) indicates that the claimed 
disability or symptoms may be associated with the Veteran's 
service or other service-connected disability, and (d) does not 
contain sufficient medical evidence for VA to make a decision on 
the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 
Bardwell v. Shinseki, No. 08-2257 (U.S. Vet. App. Aug. 17, 2010) 
(where in a claim for service connection based on exposure to 
chemical/gases in service, VA was not required to provide medical 
examinations if assertions of exposure to chemicals or gases in 
service lacked credibility, based on a lack of documentation on 
record and the NPRC's (National Personnel Records Center ) 
inability to verify exposure).

In this case with respect to each of the claimed disorders on 
appeal, there is no substantiated evidence that establishes that 
the Veteran suffered an event, injury, or disease in service; nor 
is there evidence that indicates that the claimed disabilities or 
symptoms may be associated with the Veteran's service or other 
service-connected disability.  Further, the evidence of record 
contain sufficient medical evidence for VA to make a decision on 
each of the claims.  Thus, a remand to obtain a VA examination or 
opinion is not necessary.  Id.
 
The Veteran was also notified of the opportunity to present 
testimony before the Board.  However, after requesting a hearing 
before a Veteran's Law Judge at the RO in his September 2006 
substantive appeal (VA Form 9), in an August 2008 statement he 
cancelled a video conference hearing scheduled to be conducted in 
August 2008 before the undersigned Veterans Law Judge.        

There is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For cases in which a Veteran served continuously for ninety days 
or more during a period of war, or during peacetime service after 
December 31, 1946, and certain conditions including psychosis, 
diabetes mellitus, or an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and he does not argue 
otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence is defined as any evidence not requiring 
that the proponent have specialized education, training or 
experience; rather, lay evidence is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

In support of his claims the Veteran has asserted that he 
experienced in-service stressors associated with his claimed 
psychiatric disorder of PTSD, and that he traveled to Vietnam in 
the course of his service while stationed in the Philippines.  In 
this regard, the Veteran's lay statements are competent to 
provide evidence of the occurrence of observable events, or the 
presence of disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even if not corroborated by 
contemporaneous medical evidence; the Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence); see Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to a claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  If the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 



A.  PTSD

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. 
§ 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a Veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

During the pendency of this claim, effective July 13, 2010, VA 
amended 38 C.F.R. § 3.304(f) by liberalizing, in certain 
circumstances, the evidentiary standards for establishing the 
occurrence of an in-service stressor for non-combat Veterans.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, 
credible supporting evidence of a corroborated in-service 
stressor was required.  Credible supporting evidence was not 
limited to service department records, but could be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible 
supporting evidence of the actual occurrence of an in-service 
stressor could not consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.  
     
The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the appellant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The appellant in this case receives consideration under the 
amended version of 38 C.F.R. § 3.304(f) because the claim was 
appealed to the Board prior to July 13, 2010, but was not decided 
by the Board as of July 13, 2010.
  
Factual Background and Analysis

As reflected in the Veteran's September 2006 substantive appeal, 
VA Form 9, he claims entitlement to service connection for PTSD 
on the grounds that traumatic events involving a fire and 
explosions on the USS FORRESTAL in 1967 resulted in his PTSD.  He 
reported that while stationed at Cubi Point Naval Air Station in 
the Philippines at that time, he was charged to go to the USS 
FORRESTAL to assist with grave registration and picking up bodies 
resulting from a fire on the USS FORRESTAL.  He stated that he 
was part of a group that had to pick up body parts and pieces to 
place in body bags, and that all this was accomplished under the 
furor of a crush of activity surrounding fires on board, with 
planes scattered on deck, men scurrying here and there.  He 
stated that his activities bagging bodies on the USS FORRESTAL 
caused his current psychiatric disorder. 

Service treatment records and service examination reports do not 
show any treatment for psychiatric conditions including as 
referable to traumatic experiences during service.  During a 
December 1968 examination prior to release from active duty, the 
psychiatric evaluation was normal.

Review of service personnel records show, as reflected in an 
enlisted performance record, that the Veteran was serving at the 
U.S. Naval Air Station at Cubi Point, Philippines during the time 
period of the fire-related events and aftermath involving the USS 
FORRESTAL. The Veteran's DD Form 214N shows that the Veteran's 
last duty assignment and major command was the U.S. Naval Air 
Station, Cubi Point, Philippines.
 
In response to an RO request for stressor related information 
associated with the USS FORRESTAL fire, the U. S. Armed Services 
Center for Research of Unit Records (CURR) provided a document in 
which CURR discussed their review of the 1967 command history 
submitted by the USS FORRESTAL.  The history revealed that on 
July 29, 1967, a malfunction in a rocket system ignited a fire 
and explosions on board the ship, killing 134 men, wounding 
scores (64 serious), and destroying 33 aircraft.  

Other ships soon arrived to render aid and rescue men in the 
water.  On July 30, 1967, the USS FORRESTAL rendezvoused with the 
USS REPOSE to transfer the dead and badly injured to the USS 
REPOSE.  The USS FORRESTAL then arrived at Cubi Point, 
Philippines on July 31, 1967 and departed from there on August 
11, 1967.

A Social Security Administration (SSA) decision in April 1986 
shows that treatment records referenced in that document, and 
dated in the early 1980s, indicate that the Veteran's psychiatric 
symptoms first developed in 1980 and that he was certified as 
incapacitated and retired on account of disability effective in 
August 1983.  The SSA decision discussion of private treatment 
record evidence which was relied on in making the decision makes 
no reference to any incident of service as an etiology for any 
present psychiatric symptomatology.  

The August 2000 report of private psychiatric consultation shows 
that the Veteran was referred because of severe anxiety and 
depression.  The report noted that the Veteran had a long history 
of anxiety disorder and mood disorder, and had been under 
treatment since 1985.  The examiner noted that the Veteran had 
worked as a police officer in New York and then as a corrections 
officer at a jail.  He had a history of traumatic experiences 
including being held hostage in the early 1980s when he was a 
police officer.  He also had traumatic experiences working at the 
jail.  The examiner stated that the Veteran apparently had his 
first episode of panic attacks in 1985.  The consultation report 
concludes with Axis I assessments of major depression, recurrent; 
panic disorder with agoraphobia; generalized anxiety disorder; 
and rule out bipolar disorder.

A VA treatment record dated in July 2002 shows that the Veteran 
reported having panic attacks for 34 years.  He reported having 
had several traumatic triggers, most recently when a neighbor's 
son was lost at the World Trade Center.  He also reported a 
history of being robbed and held at gun point in 1971.  He 
reported that he had been essentially non functioning since 1985.  
After examination, the report contains Axis I diagnoses in DSM-IV 
codes of 300.01 (panic attack without agoraphobia) and 309.81 
(posttraumatic stress disorder).

In a May 2004 statement, Leo V. Yason, M.D., stated that the 
Veteran had been under his care since August 2000; and was 
diagnosed with PTSD; bipolar disorder; depressive psychosis; and 
panic disorder with agoraphobia.

In a lay statement dated and received in January 2006, the author 
indicated that that person was on watch at Cubi's duty office 
when there was a base-wide request for support, presumably for 
help with the matters surrounding the Veteran's claimed stressor 
of having to remove dead bodies from the USS FORRESTAL in 1967.  
In a lay statement dated and received in February 2006, the 
author stated that the Veteran came to her home in the 
Philippines and expressed grief and horror regarding what he had 
seen while assigned to put dead bodies into body bags resulting 
from the fire on the USS FORRESTAL.  In a lay statement dated and 
received in March 2006, the author stated that in 1967 the 
Veteran wrote to her and stated how he had been assigned to bag 
and load dead servicemen from the USS FORRESTAL after it caught 
fire.  She stated that she had seen the All Hands Navy Magazine 
and could identify the Veteran in photographs of him in that 
magazine carrying flag draped bodies of the servicemen.

The transcript of an August 2006 hearing before a decision review 
officer of the RO shows that the Veteran testified that in July 
1967 he volunteered and reported to be part of a party that 
boarded the carrier to collect bodies.  He testified that he saw 
dead sailors there.  He testified that he participated as a pall 
bearer, and pointed himself out in a picture from All Hands Navy 
Magazine, which apparently showed some pall bearers.  

As an initial matter, the evidence includes a diagnosis of PTSD, 
as well as other psychiatric diagnoses.  Regarding the claimed 
PTSD, however, the evidence does not show, and the Veteran does 
not claim, that his claimed stressor is related to his 
involvement in combat.  His DD Form 214 does not show that his 
military specialty was associated with combat.  He is not shown 
to have received commendations or awards that warrant the 
conclusion that he participated in combat, see VAOPGCPREC 12-99 
at para. 12, 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication 
Procedure Manual, M21-1, Part VI, para. 11.38(b)(1), and there is 
no other evidence sufficient to show participation in combat.  

Moreover, the Veteran's assertions as to service stressors 
associated with the USS FORRESTAL are not established by official 
service records or other credible supporting evidence.  The 
amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need 
for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity,"  and certain criteria 
are met, to include that the claimed stressor is consistent with 
the places, types and circumstances of the Veteran's service.  

In this case, the Veteran asserts that he was part of a detail 
removing bodies, and as a pall bearer, sometime later after the 
incident involving fire and explosions aboard the USS FORRESTAL.  
There is no contemporaneous evidence on file showing that the 
claimed stressor was consistent with the places, types and 
circumstances of the Veteran's service.  The only evidence on 
this matter fully supportive of the Veteran's claim is contained 
in three lay statements written many years after service.  Based 
on the record, it does not appear that it is determinable as to 
whether or not the pictures provided of a sailor taken from 
behind, and taken as part of a group of sailors at some distance, 
are actually pictures of the Veteran himself as asserted.  
Notably, there is determinative evidence supplied by CURR clearly 
contradicting that evidence.  CURR reported that the dead and 
wounded were transferred to the USS REPOSE before the USS 
FORRESTAL arrived in the Philippines.
 
Further, none of the treatment records containing a diagnosis of 
PTSD has any opinion (1) linking symptoms of a diagnosis of PTSD 
to an incident/stressor during service; or (2) confirming that a 
claimed inservice stressor was adequate to support a diagnosis of 
PTSD.  38 C.F.R. § 3.304(f)(3).

Regarding psychiatric diagnoses shown on file other than PTSD, 
service treatment records do not include any treatment records 
showing complaints or treatment for any psychiatric conditions.  
During the December 1968 examination prior to release from active 
duty, the psychiatric evaluation was normal. 

Private and VA medical records show treatment from the 1980s 
through 2006 for various complaints and conditions.  After 
careful review of the claims file, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  

The first indication of any mental disorder appears in private 
outpatient records in 1980.  Treatment records at that time do 
not mention PTSD, however, and only indicate that the Veteran had 
a diagnosis of nervous condition.  Subsequent treatment records 
contain diagnoses of various acquired psychiatric conditions 
including bipolar disorder; bipolar disorder, depressed, with 
psychosis; major depression, panic disorder with agoraphobia, 
generalized anxiety disorder, and later, PTSD.

None of these medical records that contain a diagnosis of an 
acquired psychiatric disorder that attributes that diagnosis to 
military service generally, or to any specific stressor.  As 
reflected in a March 2006 private treatment record, to some 
extent treatment providers may have discussed the Veteran's 
report that he was still experiencing some nightmares and 
intrusive thoughts of Vietnam.  Such discussion does not 
constitute an opinion of a link between service and a current 
psychiatric disorder to include PTSD. 

Further, there is no evidence of any psychosis within one year of 
release from active duty in December 1968 that would implicate 
regulatory provisions providing for presumptive entitlement to 
service connection on this basis.  See 38 C.F.R. § 3.307, 3.309.

In sum, there was no evidence of an acquired psychiatric disorder 
to include PTSD in service or for many years thereafter.  The 
first evidence of any psychiatric disorder is in 1980, about 12 
years following the Veteran's discharge from service in December 
1968.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from service, 
as well as the absence of any medical records of a diagnosis or 
treatment for many years after service constitutes probative 
evidence against the claim.).  Moreover, the early treatment 
records in the 1980s generally associate the Veteran's 
psychiatric condition to incidents after service during his 
occupation as a policeman and jail guard. 

With respect to PTSD, the evidence of record does not support the 
occurrence of a credible stressor in service.  There is no 
indication in the service personnel or medical records suggesting 
that the Veteran, in response to the claimed stressor, was in a 
psychological or psycho-physiological state of fear, 
helplessness, or horror contemporaneous with the time when the 
USS FORRESTAL would have been in port close to where the Veteran 
was serving in the Philippines.  And as stated above, evidence 
from CURR shows that the dead were removed to another ship before 
the USS FORRESTAL arrived in the Philippines.

Of record there is no contemporaneous indication in service to 
suggest that the Veteran was exposed to an event he perceived as 
traumatic-an event or events that he either experienced, 
witnessed, or was confronted with that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of himself or others.  

The Veteran essentially maintains that he was overwhelmed by the 
experience of his charge to go to the USS FORRESTAL and assist 
with grave registration and picking up bodies resulting from a 
fire a day or two earlier on the USS FORRESTAL.  In this 
connection, the Court noted the following in Cohen v. Brown, 10 
Vet. App. 128 (1997): 
 
In Zarycki [v. Brown, 6 Vet. App. 91, 97 (1993)], the 
Court held that it is the distressing event, rather 
than the mere presence in a "combat zone", that may 
constitute a valid stressor for purposes of supporting 
a diagnosis of PTSD.  Zarycki, 6 Vet. App. at 99; cf. 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding 
that "[a]ppellant's account of two mortar attacks . . 
. and of a Viet Cong corpse hanging in the tree, even 
if true, do not portray situations where appellant was 
exposed to more than an ordinary stressful 
environment, particularly where there is no evidence 
that the mortar attacks' impact areas were close to 
appellant or resulted in any casualties" (emphasis 
added)).  

In summary, the Veteran was not exposed to a verifiable stressor 
in service and did not display manifestations of any psychiatric 
condition for many years after service.  

The Board finds that the weight of the evidence does not show 
that the Veteran has an acquired psychiatric disorder to include 
PTSD due to service.  As the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder to include PTSD, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Diabetes Mellitus.

In addition to the above requirements for establishing 
entitlement to service connection, VA law also provides for 
entitlement to be established based on certain legal presumptions 
if certain requirements are met.  Under 38 C.F.R. 
§ 3.307(a)(6), if a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, and has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied. The listed diseases include type 
II diabetes mellitus.  38 C.F.R. 
§ 3.309(e).

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram. 38 U.S.C.A. § 
1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

But with respect to the diseases listed in 38 C.F.R. § 3.309(e), 
the presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6) only applies to Veterans who had active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975. 38 
C.F.R. 
§ 3.307(a)(6)(iii).

The Veteran maintains that while in the Navy serving in the 
Philippines, he travelled to Vietnam during that war.  
Specifically, as reflected in August 2008 hearing testimony, the 
Veteran asserts that he travelled to Vietnam four times.  He 
essentially asserts that therefore, he is entitled to service 
connection for his diabetes mellitus by operation of the 
statutory presumptions discussed above.

The record does not show that he served in Vietnam during that 
period of active service.  The service personnel records and 
service treatment records contain no indication that the Veteran 
ever was in Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  The Veteran has not submitted 
any evidence to substantiate his assertion that he ever travelled 
to or otherwise served in Vietnam during the Vietnam Era.  

The evidence shows that the Veteran has been diagnosed with 
diabetes mellitus.  He bases his claim on exposure in Vietnam, 
however, he is not shown to have had active military service in 
Vietnam.  Thus, based on this evidence, the regulations providing 
for the presumption of exposure to Agent Orange do not apply in 
this case as to the Veteran's period of active service.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, 3.313.

Even though exposure to Agent Orange cannot be presumed on the 
basis of active service in Vietnam, if evidence would show that 
the Veteran was actually exposed to Agent Orange during his 
active service from December 1966 to December 1968, then diabetes 
mellitus, type II, shall be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.307(a)(6).  There 
is, however, no evidence on file that the Veteran was actually 
exposed to Agent Orange during his active service, and he has not 
explicitly asserted such fact except to assert that he travelled 
to Vietnam during service-an assertion refuted above.

There is no evidence whatsoever that during his active period of 
service the Veteran was exposed to any "herbicide agent": a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic 
acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 
3.307(a)(6)(i).  While the use of commercial herbicides is not 
covered under 38 C.F.R. § 3.307(a)(6)(i) as a presumptive basis 
for service connection, under Combee v. Brown (see paragraph 
below), the claim must still be reviewed to determine if service 
connection can be established on a direct basis.

Generally, even if an appellant is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation). The rationale employed in 
Combee also applies to claims based on exposure to Agent Orange. 
Brock v. Brown, 10 Vet. App. 155 (1997).

In this case, the service treatment records on file show no 
medical evidence in service of any symptoms of diabetes mellitus, 
or any prodromal symptoms, or competent evidence otherwise to 
suggest any etiological relationship between service and the 
Veteran's diagnosed diabetes mellitus, which was first diagnosed 
in June 2005 when private treatment records show that the Veteran 
was found to have "sky-high" blood sugar which led to the 
diagnosis of diabetes mellitus.  

The first medical evidence of diabetes mellitus is contained in 
private medical records showing initial diagnosis and treatment 
in June 2005, more than 36 years after service.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

Subsequent VA medical records since June 2005 reflect a current 
diagnosis of noninsulin-dependent diabetes mellitus.  However, on 
the question of whether there is an etiological nexus between 
that disorder and service or service connected disorder, there 
are no opinions favorable to the Veteran's claim, except that of 
the Veteran.  Further, there is no evidence of any diabetes 
mellitus within one year of release from active duty in December 
1968 that would implicate regulatory provisions providing for 
presumptive entitlement to service connection on this basis.  See 
38 C.F.R. § 3.307, 3.309.

While the Veteran has provided lay testimony evidence of an 
etiological link to service, specifically based on service in 
Vietnam, VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, but 
not the determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 
1377 (Fed. Cir. 2007).  

The Veteran's opinion in this matter is of little value because 
the determination involves a question that only medical experts 
may address.  Moreover, the premise of the Veteran's assertion of 
an etiology linked to service is that he served in Vietnam, which 
as discussed above, is not shown by the evidence.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection for diabetes mellitus. Therefore, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Peripheral Neuropathy of the Right and Left Lower Extremities 
Associated With Diabetes Mellitus.

As reflected in the Veteran's August 2006 hearing testimony 
before the decision review officer at the RO, the Veteran 
attributes his claimed peripheral neuropathy of the right and 
left lower extremities as etiologically related to his diagnosed 
diabetes mellitus.  Review of the record shows some medical 
evidence of neuropathy that has been linked to diabetes mellitus 
as secondary to the Veteran's diabetes mellitus.  

Service connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Notably, service connection status has not been granted for 
diabetes mellitus; therefore these provisions are not for 
application and do not provide a basis for entitlement to service 
connection for the claimed peripheral neuropathy of the left and 
right lower extremities.

Furthermore, service treatment records contain no complaints, 
findings or treatment referable to the claimed peripheral 
neuropathy of the right and left lower extremities.  The first 
evidence of any peripheral neuropathy is contained in a December 
2005 VA treatment record, which contains an impression of 
noninsulin-dependent diabetes mellitus-continue current 
medications for now, but suspect component of neuropathy.  

This lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  
 

On the question of whether there is an etiological nexus between 
that disorder and service or service connected disorder, there 
are no opinions favorable to the Veteran's claim, except that of 
the Veteran.  

While the Veteran has provided lay testimony evidence of an 
etiological link to service, specifically based on service in 
Vietnam, VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, but 
not the determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 
1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) lay 
person is reporting a contemporaneous medical diagnosis; or (3) 
lay testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  

The Veteran's opinion in this matter is of little value because 
the determination involves a question that only medical experts 
may address.  Moreover, the premise of the Veteran's assertion of 
an etiology linked to service is that he served in Vietnam, which 
as discussed above, is not shown by the evidence.

Further, there is no evidence of any peripheral neuropathy of the 
lower extremities, as it may constitute "other organic diseases 
of the nervous system", within one year of release from active 
duty in December 1968 that would implicate regulatory provisions 
providing for presumptive entitlement to service connection on 
this basis.  See 38 C.F.R. § 3.307, 3.309.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims for 
service connection for peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower extremity.  
Therefore, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is denied. 

Service connection for diabetes mellitus is denied. 

Service connection for peripheral neuropathy of the right lower 
extremity is denied. 

Service connection for peripheral neuropathy of the left lower 
extremity is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


